Citation Nr: 1400187	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis of the liver and pancytopenia.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel











INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

The Veteran's claim was remanded for further development in Board decisions dated March 2010, September 2011, and February 2013.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an October 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's hepatitis C, with cirrhosis of the liver and pancytopenia, is not attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 105, 1110 (West 2002 & West Supp. 2012); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter dated December 2007 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  Specifically, he was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The December 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as, VA and private treatment records in furtherance of his claim.

As will be detailed below, the Veteran has repeatedly stated that he was treated for hepatitis C at the VA medical center (VAMC) in Memphis, Tennessee in 1977.  A review of the record shows that the RO repeatedly requested these records from the Memphis VAMC, however, all such inquires yielded negative responses.  See the Formal Finding of Unavailability dated May 2010.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has been accorded the opportunity to provide such records himself.  Therefore, VA has no further duty to him with respect to obtaining these records.

In addition, the February 2013 Board Remand instructed VA to attempt to obtain private treatment records from the Jackson Clinic dating from 2003.  Accordingly, in the March 2013 letter, the AMC requested that the Veteran complete a VA Form 21-4142 (an Authorization and Consent to Release Information form), with respect to any outstanding private treatment records.  However, the Veteran failed to complete the form as requested.  The AMC also requested treatment records from the Jackson VAMC; a negative response was received.  See the Report of General Information dated September 2013.  Additionally, the AMC called the Veteran to inquire if he had any records from the Jackson Clinic or Memphis VAMC in his possession.  In response, the Veteran stated that the Jackson Clinic "was not available in 2003, nor did he receive treatment from [the] Memphis VAMC and he does not have any records in his possession."  Id.

Accordingly, the Board finds that, to the extent such medical evidence from the Jackson Clinic exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has done neither.  Thus, there is no indication that any additional action is needed to comply with the duty to assist.

Pursuant to the Board Remand, the Veteran was afforded VA medical opinions in November 2011, March 2013, and October 2013.  Although certain deficiencies will be discussed below, the medical opinions reflect that, as a whole, the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA medical opinions are adequate as a whole for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.
Certain chronic diseases, including cirrhosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 
Here, the Veteran asserts that he incurred hepatitis C during his active military service.  See, e.g., the Veteran's statement dated November 2010.  For the reasons set forth below, the Board concludes that service connection is not warranted for the hepatitis C.

In this case, it is undisputed that the Veteran is currently diagnosed with hepatitis C with cirrhosis and pancytopenia.  See the VA medical opinions dated March 2013 and October 2013; see also the VA treatment records dated May 2009 and December 2007.

With respect to the incurrence of disease during service, the Veteran's service treatment records are pertinently negative for a diagnosis of hepatitis while in service.  His October 1976 service separation examination is also absent any mention of hepatitis.  No additional medical evidence has been submitted to indicate any in-service hepatitis diagnosis.

The Veteran has contended that he was diagnosed with hepatitis C in 1977, which was incurred as a result of airgun injections during his military service.  See the Veteran's statements dated January 2008 and February 2008.  He has also asserted that he developed hepatitis B in 1977, which "after a while ended in hepatitis C."  See the Veteran's statement dated January 2008.  However, the Board observes that neither hepatitis B nor C was specifically denominated until the 1980's; accordingly, the Veteran could not have been specifically diagnosed with hepatitis B or C in 1977.  Moreover, the record demonstrates that the Veteran was first diagnosed with chronic hepatitis (in this case hepatitis C) in 2003, over twenty-five years after his discharge from military service.  See the VA treatment records dated November 2007.

With respect to in-service injury, the Veteran contends that he contracted hepatitis C during service through inoculations he received via airgun injectors.  He has not alleged exposure to hepatitis from any other means during service.  Likewise, the Veteran's service treatment records do not suggest that he came into contact with blood or blood products.  To this end, the Board does not dispute that the Veteran received inoculations via airgun injectors during his military service, as this contention is supported by service treatment records which confirm multiple vaccinations during his active military service.

With respect to the question of medical nexus, the Veteran was initially afforded a VA examination in December 2010 at which time the examiner stated that a review of the claims file showed no reports of jaundice or a hepatitis C diagnosis during his service years.  He noted that "[t]here has been no evidence proven by the studies of hepatitis C contracture by air gun inoculation that was used to vaccinate the soldiers per military protocol."  The examiner continued, "[o]nset and diagnosis of the disease, as stated by the Veteran, in 1977 after release from all service and chronic cirrhotic changes in liver support the chronic insidious nature of the disease."  He concluded, "Veteran's hepatitis C is at least as likely as not had its onset during service."  He then opined, "[t]he issue of exact etiology of hepatitis C in this Veteran cannot be resolved without resort to mere speculation."

In the September 2011 Remand, the Board noted that the examiner's December 2010 was unclear and contradictory.  Notably, the examiner's opinion was based on the Veteran's report that he was diagnosed with hepatitis C in 1977; however, as noted above, that would be impossible as a diagnosis of hepatitis C did not exist in 1977.  As the examiner's opinion relied, at least in part, on incorrect information, the Board determined that a new VA medical opinion should be obtained.

Pursuant to the September 2011 Board Remand, the Veteran was afforded another VA examination in November 2011, at which time the examiner noted that the Veteran reported that he was told of his hepatitis C diagnosis in the late 1980s or early 1990s.  With regard to risk factors, the examiner noted that the Veteran has had ten tattoos since 1980.  The Veteran denied intravenous drug use, although he did use cocaine in the 1990s.  He stated that he had his first blood transfusion after learning of hepatitis C in the early 1990s.  He also has had no known sexual exposure to hepatitis C.  The examiner noted the Veteran's report of being hospitalized for jaundice in 1977.  He explained, "[i]n the absence of hospital records from 1977 and the discovery of hepatitis C antibodies in 1989, it is not possible to definitely say the etiology of the jaundice in 1977."  The examiner continued, "[s]tatistically, acute hepatitis B [in] adults is more likely than acute hepatitis C to cause jaundice.  It has been estimated that less than 25% of patients with acute hepatitis C develop jaundice."  The examiner further noted that a study of acute hepatitis C in 2001 "estimated the average time between infection and the development of symptoms to be 54 days."  He concluded, "[w]ithout the hospital records, there is insufficient evidence to say it is more likely than not (greater than 50% probability) that the acquisition of hepatitis C occurred while on active duty."  The examiner then opined, "[h]epatitis B exposure with hepatitis B core antibodies positive but without hepatitis B surface antigen or hepatitis B surface antibody.  This is most likely evidence of prior infection and clearance of hepatitis B."

In a February 2013 Remand, the Board determined that an additional VA medical nexus opinion was warranted because the November 2011 examiner failed to comment on whether the Veteran's hepatitis C could have been due to the claimed in-service airgun inoculations.

The Veteran was subsequently afforded a VA opinion in March 2013 after additional VA treatment records were added to the Veteran's claims file.  Upon review of the claims file, the reviewing physician stated that the evidence demonstrated the Veteran was reported to have tattoos in the 1980s, was diagnosed with hepatitis C outside of VA in 2003, and received VA treatment for hepatitis C beginning in 2007.  She then stated, "[i]n this Veteran, hepatitis C is less likely as not due to airgun inoculation during his military service."  She explained, "his stated hepatitis treated at VA in 1977 which was found out to be hepatitis B.  Hepatitis B and hepatitis C have different etiologies and different organisms/virus responsible for the disease and one cannot be changed to another over time."

Another VA addendum opinion was obtained in October 2013, at which time the examiner stated that he had reviewed the entire claims file as well as the remand instructions.  He noted that the Veteran stated that he was diagnosed with hepatitis in 1977; however, no such records are contained in the claims file.  The examiner noted, "[t]here is evidence that he was exposed to hepatitis B and has since cleared it.  The earliest documentation of hepatitis C is in 2003."  The examiner explained that on different occasions the Veteran has admitted to the following risk factors:  tattoos, marijuana, and cocaine use, although with alcohol.  He concluded, "[i]n putting all of this information together, it is less likely than not, that the [Veteran] had hepatitis C following an airgun inoculation in 1977.  Hence, it is less likely than not, that his military service has caused his hepatitis C."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the medical evidence of record shows that the currently diagnosed hepatitis C is not due to the Veteran's military service.  Specifically, the Board finds the November 2011, March 2013, and October 2013 VA opinions particularly probative as to the question of etiology, as together the opinions appear to have been based upon a thorough review of the record and thoughtful analyses of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, after reviewing the Veteran's entire medical history, the October 2013 examiner concluded that the Veteran's diagnosed hepatitis C is not etiologically related to his claimed in-service injury; specifically airgun inoculations.  The rationale was thorough and based on the overall record.  Moreover, to the extent that the Veteran is contending he was diagnosed with hepatitis B immediately following service, which developed into the currently diagnosed hepatitis C; the March 2013 VA addendum opinion explicitly stated that the diseases have different etiologies and different organisms/virus responsible for the disease and one cannot be changed to another over time.

The Veteran has not produced a medical opinion to refute the conclusions set forth in the November 2011, March 2013, and October 2013 VA medical opinions concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his hepatitis C claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, these VA medical opinions stand unchallenged as competent medical evidence on the crucial question of medical nexus.

As indicated above, the Veteran has submitted lay statements to support his contentions of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his currently diagnosed hepatitis C was incurred in his military service, he is not competent to comment as to the etiology of the claimed disorders here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having hepatitis C with cirrhosis and pancytopenia during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  Crucially, the November 2011 and October 2013 VA examiners specifically considered the Veteran's assertions of continuing hepatitis C symptomatology in rendering their negative nexus opinions.  Thus, regarding the Veteran's statement of continuous symptoms, the Board finds that the statements are not credible, as they are contradicted by contemporaneous evidence.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the contentions that the Veteran's current hepatitis C is related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


